Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 1 of 6




        EXHIBIT H
                                         Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 2 of 6

	  


                                                                                                                                                                                                                     Robinhood	  
                                                                                                                                                                                                                  Terms	  &	  Conditions	  
Robinhood Financial LLC (“Robinhood Financial”), a wholly-owned subsidiary of Robinhood Markets,
Inc. (“Robinhood Markets”), is a registered broker-dealer and member of FINRA and SIPC that provides
online and mobile application-based discount stock brokerage services to self-directed investors.

These Terms and Conditions are in addition to any other agreements between you and Robinhood Financial
and Robinhood Markets (collectively, “Robinhood”), including any customer or account agreements and
any other agreements that govern your use of software, products, goods, services, content, tools, and
information provided by Robinhood.

General

The Robinhood website and mobile application (collectively, the “Service”) may include or make available
certain content (the “Content”). Content includes, without limitation: (1) account positions, balances,
transactions, confirmations, and order history; (2) general news and information, commentary, research
reports, educational material and information and data concerning the financial markets, securities and
other subjects; (3) market data1 such as quotations for securities transactions and/or last sale information for
completed securities transactions reported in accordance with federal securities regulations; (4) financial
and investment interactive tools, such as alerts or calculators; (5) tax preparation, bill payment and account
management tools; (6) company names, logos, product and service names, trade names, trademarks and
services marks (collectively, “Marks”) owned by Robinhood, and Marks owned by Third Party Providers
(defined below); and (7) any other information, content, services, or software. Certain Content is furnished
by third parties (each, a “Third-Party Provider” and collectively, the “Third-Party Providers”). Such
Content (“Third Party Content”) includes, without limitation, any information, content, service or software
made available by or through social media websites, blogs, wikis, online conferences, telecasts, podcasts,
and other forums (collectively, the “Forums”). Third Party Content may be available through framed areas
or through hyperlinks to the Third-Party Providers’ websites.

Acceptance of Terms and Conditions

By using the Service and the Content, you agree to follow and be bound by these Terms and Conditions,
including the policies referenced herein. Customers of Robinhood are granted additional levels of access to
the website and their relationship with Robinhood is governed by additional agreements and terms of use,
such as the Customer Agreement.

Disclaimer and Limitations of Liability

The Content and the Service are provided on an “as is” and “as available” basis. To the fullest
extent permitted under applicable law, Robinhood and the Third Party Providers expressly disclaim
all warranties of any kind with respect to the Content and the Service, whether express or implied,
including, but not limited to, the implied warranties of merchantability, fitness for a particular
purpose and non-infringement. Neither Robinhood nor Third Party Providers guarantee the
accuracy, timeliness, completeness or usefulness of any Content. You agree to use the Content and
the Service only at your own risk.

Neither Robinhood nor the Third Party Providers explicitly or implicitly endorse or approve any
Third Party Content. Third Party Content is provided for informational purposes only.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
       	  Market Data by Xignite provides market data to Robinhood customers. 	  

Rhfv1.420160108	  
	  
       Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 3 of 6

	  

The Content is not intended to provide financial, legal, tax or investment advice or recommendations.
You are solely responsible for determining whether any investment, investment strategy or related
transaction is appropriate for you based on your personal investment objectives, financial
circumstances and risk tolerance. You should consult your legal or tax professional regarding your
specific situation.

ROBINHOOD AND THE THIRD PARTY PROVIDERS WILL NOT BE LIABLE FOR ANY
DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY
DAMAGES, INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS,
REVENUE, INCOME, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN IF
ROBINHOOD OR ANY THIRD PARTY PROVIDER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), RESULTING FROM: (1) THE USE OF OR THE
INABILITY TO USE THE CONTENT OR THE SERVICE; (2) THE COST OF PROCUREMENT
OF SUBSTITUTE GOODS AND SERVICES RESULTING FROM ANY GOODS, DATA,
INFORMATION OR SERVICES PURCHASED OR OBTAINED OR MESSAGES RECEIVED OR
TRANSACTIONS ENTERED INTO, THROUGH OR FROM THE SERVICE; (3) ACCESS TO OR
ALTERATION OF YOUR ACCOUNT, TRANSMISSIONS OR DATA DUE TO YOUR
CONDUCT, INACTION OR NEGLIGENCE; OR (4) ANY OTHER MATTER RELATING TO
THE CONTENT OR THE SERVICE.

No Recommendations or Investment Advice

Robinhood Financial provides self-directed investors with discount brokerage services, and does not make
recommendations or offer investment advice of any kind. You are solely responsible for evaluating the
merits and risks associated with the use of any Content provided through the Service before making any
decisions based on such Content. You agree not to hold Robinhood or any Third-Party Provider liable for
any possible claim for damages arising from any decision you make based on the Content or other
information made available to you through the Service or any Third-Party Provider websites. Past
performance data should not be construed as indicative of future results.

U.S. Residents Only

The Content and the Service are intended for United States residents only. They shall not be considered a
solicitation to any person in any jurisdiction where such solicitation would be illegal.

Content

Content posted on the Service is published as of its stated date or, if no date is stated, the date of first
posting. Neither Robinhood nor the Third-Party Providers have undertaken any duty to update any such
information.

Robinhood does not prepare, edit, or endorse Third Party Content. Robinhood does not guarantee the
accuracy, timeliness, completeness or usefulness of Third Party Content, and is not responsible or liable for
any content, advertising, products, or other materials on or available from third party sites.

You will not hold Robinhood and/or any Third-Party Provider liable in any way for (a) any inaccuracy of,
error or delay in, or omission of the Content; or (b) any loss or damage arising from or occasioned by i) any
error or delay in the transmission of such Content; ii) interruption in any such Content due either to any
negligent act or omission by any party to any “force majeure” (e.g., flood, extraordinary weather
conditions, earthquake or other act of God, fire, war, insurrection, riot, labor dispute, accident, action of
government, communications or power failure, equipment or software malfunction), or iii) to any other
cause beyond the reasonable control of Robinhood and/or Third-Party Provider, or iv) non-performance.



Rhfv1.420160108	  
	  
         Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 4 of 6

	  

Any price quotes may be delayed 20 minutes or longer, according to the rules and regulations applicable to
exchanges and Third Party Providers. Neither Robinhood nor the Third-Party Providers make any
representations, warranties or other guarantees as to the accuracy or timeliness of any price quotes. Neither
Robinhood nor the Third-Party Providers make any representations, warranties or other guarantees as to the
present or future value or suitability of any sale, trade or other transaction involving any particular security
or any other investment.

Content is provided exclusively for personal and noncommercial access and use. No part of the Service or
Content may be copied, reproduced, republished, uploaded, posted, publicly displayed, encoded, translated,
transmitted or distributed in any way (including “mirroring”) to any other computer, server, web site or
other medium for publication or distribution or for any commercial enterprise, without Robinhood’s
express prior written consent.

You acknowledge that Robinhood is the sole owner of Robinhood Marks and that other Marks are the
property of their respective owners. You agree that you will not use any Marks for any purpose without the
prior express written consent of the respective owners.

Termination; Modification

You agree that, without notice, Robinhood may terminate these Terms and Conditions, or suspend your
access to the Service or the Content, with or without cause at any time and effective immediately. These
Terms and Conditions will terminate immediately without notice from Robinhood if you, in Robinhood’s
sole discretion, fail to comply with any provision of these Terms and Conditions. Robinhood shall not be
liable to you or any third party for the termination or suspension of the Service or the Content, or any
claims related to such termination or suspension.

Robinhood and/or the Third-Party Providers may discontinue or modify the Content, or any portion thereof,
at any time. You release and agree to indemnify and hold harmless Robinhood, and the Third-Party
Providers, for any loss or damages arising from or relating to such discontinuation or modification.

Communications

By using the Service or the Content, you consent to any form of recording and retention of any
communication, information and data exchanged between you and Robinhood or its representatives or
agents.

All communications made at or through the Forums are public. Neither Robinhood nor the Third-Party
Providers screen, review, approve or endorse any Third Party Content available on or through the Forums.
Reliance on any Third Party Content available on or through the Forums is at your own risk. When
discussing a particular company, stock or security in the Forums, you agree to reveal any ownership
interest in such company, stock or security. Without limitation, you agree not to do any of the following:

       a)   upload, post, transmit or otherwise make available any Content that is unlawful, harmful,
            threatening, abusive, harassing, tortuous, defamatory, vulgar, obscene, libelous, invasive of
            another's privacy (including, but not limited to, any address, email, phone number, or any other
            contact information without the written consent of the owner of such information), hateful, or
            racially, ethnically or otherwise objectionable;
       b)   harm minors in any way;
       c)   impersonate any person or entity, including, but not limited to, (i) a Robinhood or Third-Party
            Provider manager, employee, agent, or representative or (ii) forum leader, guide or host;
       d)   falsely state or otherwise misrepresent your affiliation with any person or entity;
       e)   forge headers or otherwise manipulate identifiers in order to disguise the origin of any material;
       f)   upload, post or otherwise transmit any material that you do not have a right to transmit under any
            law or under contractual or fiduciary relationships (such as inside information, proprietary and

Rhfv1.420160108	  
	  
              Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 5 of 6

	  

               confidential information learned or disclosed as part of employment relationships or under
               nondisclosure agreements);
       g)      upload, post or otherwise transmit any material that infringes any patent, trademark, trade secret,
               copyright, rights of privacy or publicity, or other proprietary rights of any party;
       h)      upload, post, or transmit unsolicited commercial email or “SPAM,” including, but not limited to,
               unethical marketing, advertising, or any other practice that is in any way connected with SPAM,
               such as: (1) sending mass email to recipients who haven't requested email from you or with a
               fake return address; (2) promoting a site with inappropriate links, titles, or descriptions; or (3)
               promoting any site by posting multiple submissions in forums that are identical;
       i)      upload, post or otherwise transmit any material that contains software viruses or any other
               computer code, files or programs designed to interrupt, destroy or limit the functionality of any
               computer software or hardware or telecommunications equipment;
       j)      interfere with or disrupt the Service or servers or networks connected to the Service, or disobey
               any requirements, procedures, policies or regulations of networks connected to the Service;
       k)      intentionally or unintentionally violate any applicable local, state, national or international law,
               including, but not limited to, regulations promulgated by the U.S. Securities and Exchange
               Commission, any rules of any national or other securities exchange, and any regulations having
               the force of law;
       l)      “stalk” or otherwise harass another;
       m)      collect or store personal data about other users of the Service;
       n)      promote or provide instructional information about illegal activities, promote physical harm or
               injury against any group or individual, or promote any act of cruelty;
       o)      promote, offer for sale or sell any security or item, good or service that i) violates any applicable
               federal, state, or local law or regulation, ii) you do not have full power and authority under all
               relevant laws and regulations to offer and sell, including all necessary licenses and authorizations,
               or iii) Robinhood or the Third-Party Providers determine, in their sole discretion, is inappropriate
               for sale;
       p)      use the Forums as a forwarding service to another website; or
       q)      access or otherwise use the Forums in any unlawful manner, for any unlawful purpose or in
               violation of these Terms and Conditions.

External Links

Robinhood and/or the Third-Party Providers may provide links to other websites or resources. Because
neither Robinhood or the Third-Party Providers have any control over such sites and resources, you
acknowledge and agree that neither Robinhood nor the Third Party Providers are responsible for the
availability of such external sites or resources. Robinhood and the Third Party Providers do not endorse
and are not liable for any content, advertising, products, or other materials on or available through such
sites or resources. You further acknowledge and agree that neither Robinhood nor the Third Party
Providers shall be responsible or liable, directly or indirectly, for any damage or loss caused or alleged to
be caused by or in connection with use of or reliance on any such content, goods or services available on or
through any such site or resource.

Applicable Policies

In addition to these Terms and Conditions, your access to and use of the Content and the Service is subject
to Robinhood’s then-current policies relating to the Content and the Service, including, without limitation,
the Robinhood Privacy Policy available on the Service. You agree to be bound by these policies and all
other Robinhood policies applicable to the access and use of the Content and the Service.

By using the Service, you are consenting to have your personal data transferred to and processed by
Robinhood and its affiliates. As part of providing you the Service, Robinhood may need to provide you
with certain communications, such as service announcements and administrative messages. These
communications are considered part of the Service, which you may not be able to opt-out from receiving.


Rhfv1.420160108	  
	  
       Case 3:20-cv-01626-JD Document 74-8 Filed 08/21/20 Page 6 of 6

	  

Indemnification

You will indemnify and hold harmless Robinhood and the Third Party Providers, and the officers, directors,
agents, partners, employees, licensors, distributors, and representatives of Robinhood and the Third Party
Providers, from and against any and all claims, demands, actions, causes of action, suits, proceedings,
losses, damages, costs, and expenses, including reasonable attorneys' fees, arising from or relating to your
access and/or use of, or interaction with the Content (including, without limitation, Third Party Content), or
any act, error, or omission of your use of your account or any user of your account, in connection therewith,
including, but not limited to, matters relating to incorrect, incomplete, or misleading information; libel;
invasion of privacy; infringement of a copyright, trade name, trademark, service mark, or other intellectual
property; any defective product or any injury or damage to person or property caused by any products sold
or otherwise distributed through or in connection with the Service; or violation of any applicable law.

Revisions

Robinhood may at any time revise these Terms and Conditions by updating this document. You agree to be
bound by subsequent revisions and agree to review these Terms and Conditions periodically for changes.
The most updated version of this document will be available for your review under the “Robinhood Terms
and Conditions” link that appears on the Robinhood website and mobile application.

Applicable Law and Venue; Severability

You agree that these Terms and Conditions shall be governed by and interpreted in accordance with the
laws of the State of California, without giving effect to principles of conflicts of law. Any legal action or
proceeding arising under these Terms and Conditions will be brought exclusively in courts located in Santa
Clara County, California, and you hereby irrevocably consent to the personal jurisdiction and venue
therein. If any provision of these Terms and Conditions is deemed unlawful, void or for any reason
unenforceable, then that provision will be deemed severable from these Terms and Conditions and will not
affect the validity and enforceability of the remaining provisions.




Rhfv1.420160108	  
	  
